      Case: 1:19-cv-04820 Document #: 9 Filed: 10/03/19 Page 1 of 2 PageID #:13




                         THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


LINE CONSTRUCTION BENEFIT FUND,                       )
A HEALTH AND WELFARE FUND,                            )
                                                      )
                                      Plaintiff,      )       1:19-CV-4820
                                                      )
               v.                                     )       Judge Coleman
                                                      )
RGC GENERAL ENGINEERING, INC.,                        )       Magistrate Judge Gilbert
a California Corporation,                             )
                                                      )
                                      Defendant.      )



                         VOLUNTARY DISMISSAL BY PLAINTIFF

       Pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil Procedure, the Plaintiff in the above
captioned action, Line Construction Benefit Fund, a Health and Welfare Fund, hereby:
       (1)     Voluntarily dismisses without prejudice the previously filed action against the
Defendant, RGC GENERAL ENGINEERING, INC., a California Corporation, with regard to all
claims relating to the period prior to and through March 31, 2019.
       Dated this 3rd day of October 2019.



                                              /s/ Robert B. Greenberg
                                              Asher, Gittler & D'Alba, Ltd.
                                              200 West Jackson Boulevard, Suite 720
                                              Chicago, Illinois 60606
                                              (312) 263-1500
                                              Fax: (312) 263-1520
                                              rbg@ulaw.com
                                              IL ARDC#: 01047558
      Case: 1:19-cv-04820 Document #: 9 Filed: 10/03/19 Page 2 of 2 PageID #:13




                                 CERTIFICATE OF SERVICE

       ROBERT B. GREENBERG, being duly sworn, says that he is an Attorney associated with
Asher, Gittler & D'Alba, Ltd., Attorneys for Plaintiff in this action, and that he served the attached
Voluntary Dismissal on upon:


                               Margarita Martinez, Registered Agent
                               RGC General Engineering, Inc.
                               1050 Via Maraleste
                               Chula Vista, CA 91910


by depositing a copy in the United States mails, postage paid, at 200 West Jackson Boulevard,
Chicago, Illinois 60606, on the 3rd day of October 2019.

       Service was accomplished pursuant to ECF as to Filing Users, and Counsel shall comply with
LR 5.5 as to any party who is not a Filing User or represented by a Filing User.



                                               /s/ Robert B. Greenberg
                                               Asher, Gittler & D'Alba, Ltd.
                                               200 West Jackson Boulevard, Suite 720
                                               Chicago, Illinois 60606
                                               (312) 263-1500
                                               Fax: (312) 263-1520
                                               rbg@ulaw.com
                                               IL ARDC#: 01047558
